Citation Nr: 1739572	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1991 to July 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for PTSD and assigned an initial 30 percent rating, effective January 5, 2010. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran disagrees with the present assignment of a 30 percent disability rating for his service-connected PTSD, which is effective from January 5, 2010, thereafter.  In this regard, the Veteran was last afforded a VA examination in December 2010, where the examiner noted that the Veteran's PTSD was characterized by intrusive thoughts and related nightmares, night sweats, irritability, and a hyper startle response.  The record includes the examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a 0 to 100 scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value to help gauge the severity of the Veteran's psychiatric disability throughout the appeal period. 

From August 2010 to December 2015, the Veteran's VA treatment records reflect PTSD symptoms of irritability, hyperarousal, hypervigilance, increased anxiety, avoidance, and detachment.  Throughout that period, the Veteran's GAF scores range from 55 at the lowest, in August 2010 to 65 at the highest, in January 2014, when the Veteran was noted to be in a "better mood." 

Subsequent to the VA examination and the clinical treatment, at his May 2017 hearing the Veteran indicated that his condition had worsened, requiring him to reduce his hours of employment, suffer panic attacks three to four times per week, experience increased insomnia, irritability, and occasional issues with memory.  Moreover, the Veteran reported having trouble maintaining effective relationships as he stated that he used to have friends, and now only speaks with military friends. 

Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records, since the statement of the case. 

2. Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected PTSD. If the Veteran's PTSD has increased in severity since the December 2010 VA examination, the examiner is requested to identify the date(s) of increased severity to the extent possible.

3. Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


